MEMORANDUM OPINION
No. 04-03-00448-CV
IN RE Jon R. RUNNELLS
Original Mandamus Proceeding (1)
Opinion by:	Catherine Stone, Justice
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Karen Angelini, Justice
Delivered and Filed:	June 25, 2003
PETITION FOR WRIT OF MANDAMUS DENIED
	On June 11, 2003, relator filed a petition for writ of mandamus.  The court has considered
relator's petition and is of the opinion that relator is not entitled to the relief sought.  Accordingly,
relator's petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a). 
							Catherine Stone, Justice
1.  This proceeding arises out of Cause No. 2002-CR-7752, styled The State of Texas v. Jon R. Runnells,
pending in the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid Harle presiding.